Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Please AMEND claims 8, 15 without prejudice or disclaimer.  
Please AMEND claims 8, 15 as follow:

8. (Currently Amended) A computer program product for determining recommendations for actions based on analysis of a device, the computer program product comprising: 
one or more computer readable tangible storage media and program instructions stored on at least one of the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors and further comprising: 
program instructions to retrieve information associated with a device from one or more databases; 
program instructions determine information relevant to device performance as a function of an analysis of the retrieved information associated with the device, wherein information relevant to device performance includes one or more factors related to an expected device performance; 
program instructions determine a frequency of repair and replacement of one or more components of the device, comprising:
determining a mean time between failure of the device, and determining repair frequency patterns of the device by comparing the determined mean time between failure of the device to an industry standard of expected performance of the device; 
and program instructions determine a recommendation of an action based on a comparison of an expected frequency of replacement and repair of the 

15. (Currently Amended) A computer system for determining recommendations for actions based on analysis of a device, the computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: 
program instructions to program instructions to retrieve information associated with a device from one or more databases; 
program instructions determine information relevant to device performance as a function of an analysis of the retrieved information associated with the device, wherein information relevant to device performance includes one or more factors related to an expected device performance; 
DE820160414US02-6-16/599,303program instructions determine a frequency of repair and replacement of one or more components of the device, comprising:
determining a mean time between failure of the device, and determining repair frequency patterns of the device by comparing the determined mean time between failure of the device to an industry standard of expected performance of the device; and 


REASONS FOR ALLOWANCE
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). 
In this case, the substance of applicant's remarks in the Amendment filed on 10-11-21, point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 18, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457